DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                R.J. REYNOLDS TOBACCO COMPANY,
                            Appellant,

                                     v.

     PAMELA CICCONE, as Personal Representative of the Estate of
                GEORGE N. CICCONE, deceased,
                           Appellee.

                               No. 4D11-3807

                               [May 11, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. 04-13258-CV-19.

   Gordon James III and Eric L. Lundt of Sedgwick LLP, Fort Lauderdale,
Gregory G. Katsas and Noel J. Francisco of Jones Day, Washington, D.C.,
and Charles Richard Allan Morse of Jones Day, New York, New York, for
appellant.

   Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm
Beach, Mark E. Millard of Engstrom, Lipscomb & Lack, Los Angeles,
California, William Joseph Wichmann of Law Offices of William J.
Wichmann, P.A., Fort Lauderdale, J. Michael Fitzgerald of Law Offices of
Fitzgerald and Associates, P.A., Charlottesville, Virginia for appellee.

                ON REMAND FROM THE SUPREME COURT

PER CURIAM.

  Consistent with the Florida Supreme Court’s opinions in Soffer v. R.J.
Reynolds Tobacco Co., No. SC13-139, 2016 WL 1065605 (Fla. Mar. 17,
2016), and R.J. Reynolds Tobacco Co. v. Ciccone, No. SC13-2415, 2016 WL
1163361 (Fla. Mar. 24, 2016), we affirm the final judgment in all respects.

CIKLIN, C.J., GROSS and MAY, JJ., concur.

                           *          *          *